Citation Nr: 0104257	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for head 
injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Coast Guard 
from November 1971 to May 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
determination, the RO determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim of service connection for head injuries sustained in a 
motor vehicle accident.  The veteran subsequently perfected a 
timely appeal regarding this decision.

In October 2000, the veteran presented testimony at a 
personal hearing before the undersigned.  A transcript of 
this hearing is associated with the claims folder.  


REMAND

The veteran seeks entitlement to service connection for the 
residuals of head injuries, contending he sustained head 
injuries in a motor vehicle accident while on active duty.  

The record reflects that the veteran's claim of entitlement 
to service connection for a head injury, residual of an 
automobile accident, was originally denied by the RO in 
September 1973.  At that time, the RO denied the claim on two 
separate bases.  First, the RO concluded the claimed head 
injury had occurred as a result of his own willful 
misconduct.  Second, the RO determined that the injury was 
not incurred in the line of duty.  38 U.S.C.A. § 105(a) (West 
1991); 38 C.F.R. §§ 3.1(k), (m), 3.301(a) (2000).  With 
respect to the veteran's willful misconduct, the RO based 
this finding on the veteran's service records, which showed 
that the Coast Guard found the accident to be a result of 
misconduct because the veteran was in an intoxicated state at 
the time the accident occurred.  With respect to its finding 
that the injury did not occur in the line of duty, the RO 
based this conclusion upon a determination by the Coast Guard 
that when the accident occurred on December 23, 1972, the 
veteran had been absent without leave (AWOL) since October 
29, 1972.  The veteran was notified of this decision in a 
letter dated September 27, 1973.  He did not appeal that 
decision.

Since filing to reopen his claim, the veteran has submitted a 
copy of an April 1973 decision by the Final Reviewing 
Authority of the Coast Guard, in which it was determined that 
there was no affirmative evidence that the veteran's car 
accident had occurred as a result of his own misconduct.  For 
this reason, it was concluded that a finding of misconduct 
would not be appropriate under the circumstances.  By this 
decision, however, the Final Reviewing Authority continued to 
find that the veteran's injury was not incurred in the line 
of duty because the accident had occurred while the veteran 
was AWOL for such a period so as to be considered a material 
interference with his duties.

Based upon this new evidence, the RO issued an administrative 
decision in November 1998, in which it concluded that the 
veteran's claimed head injury had not occurred as a result of 
his own willful misconduct.  In the January 1999 rating 
decision, however, the RO further concluded that the veteran 
had not submitted new and material evidence sufficient to 
reopen his claim, because he had still submitted no evidence 
whatsoever showing that his head injury was incurred in the 
line of duty.

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000, which provides that 
upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103 of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).

During the October 2000 hearing, the veteran's accredited 
representative stated that he had recently advised the 
veteran to file a claim with the Board of Correction of 
Military Records for the purpose of reviewing the Coast 
Guard's determination that his injury did not occur in the 
line of duty.  (Hearing transcript, page 3.)  If such a claim 
has been filed, the Board believes that any records 
promulgated by the Board of Correction of Military Records in 
regard to that claim may potentially serve to substantiate 
the veteran's claim for benefits.  In particular, the Board 
believes that if a favorable decision is issued by that 
agency, such a decision could constitute new and material 
evidence with respect to the veteran's claim for service 
connection.

As noted above, VA has a duty to notify the veteran of any 
information and evidence not previously provided that is 
necessary to substantiate his claim. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  In accordance with this duty, the Board 
herein remands this case so the RO can determine whether the 
veteran has filed a claim with the Board of Correction of 
Military Records.  If it is determined that such a claim has 
been filed, the RO should advise the veteran that any records 
promulgated by that agency may assist in substantiating his 
claim for VA benefits and should be submitted.  Further, the 
RO should also offer to obtain those records on behalf of the 
veteran.

Accordingly, for the reasons and bases set forth above, this 
case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
his representative in order to ascertain 
whether he has filed a claim with the 
Board of Correction of Military Records.  
The RO should advise the veteran that any 
documents promulgated by the Board of 
Correction of Military Records in regard 
to such a claim may assist in 
substantiating his claim for service 
connection and should be submitted.  The 
RO should also offer to obtain any such 
records on his behalf.  The RO should 
allow the veteran a reasonable period of 
time in which to either respond to this 
inquiry or to submit the requested 
evidence.

2.  After the action herein directed in 
paragraph (1) above is completed, the 
RO should review the record to ensure it 
is in compliance with the Veterans Claims 
Assistance Act of 2000.  If further 
development is required, the RO should 
take appropriate action to ensure its 
completion.

3.  The RO should then review the record 
to ensure it is in compliance with this 
REMAND.  If not, the RO should undertake 
remedial action before returning the 
claim to the Board.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).  

4.  Following completion of the 
foregoing, the RO should readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for head injuries.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with copies of a 
Supplemental Statement of the Case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	 Jeffrey J. Schueler
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


